Defendants having submitted an emergent application seeking a stay of eviction, and the matter having been referred to the full Court for consideration as an emergent motion for a stay, and the Court having considered the papers submitted by defendants on their petition for certification, as well as the brief submitted by respondent on the appeal in the Appellate Division; it is hereby
ORDERED that the motion is denied, but the stay is extended to February 14, 2018, to allow for defendants' orderly removal.